DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/903002 on January 14, 2022, in which Claims 2-21 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are pending, of which Claims 2-21 are allowed.


Allowable Subject Matter
Claims 2-21 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-20.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “prior to the resynchronization operation being performed, preventing a computing device at the primary site from booting from a boot disk of the computing device, and after the computing device has been prevented from booting from the boot disk, performing the .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Niver et al. (U.S. Patent 7,363,431), hereinafter “Niver”.  Niver is cited on PTO-892 filed 1/27/2022.
	Niver: Col. 3, Lines 16-57 teaches executable code that determines a portion of the plurality of processors with whom the first processor synchronizes at the first synchronization point; executable code that determines whether synchronization at the first synchronization point has been accomplished for the portion of processors; and executable code that determines an expiration period indicating a maximum amount of time for which the first processor will wait for synchronization at the first synchronization point for the portion of processors.

Although conceptually similar to the claimed invention of the instant application, Niver does not teach resynchronization after suspension of a bootup process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114